UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6405



GREGORY M. WILSON,

                                            Plaintiff - Appellant,

          versus

THOMAS R. CORCORAN, Warden; MARSHA MALOFF, Ad-
ministrator; DIRECTOR OF CORRECTIONAL MEDICAL
SYSTEMS, c/o Central Laundry Facility; DOCTOR
PORTUONDO; MARGARET EURY, Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M.J. Garbis, District Judge. (CA-95-956-
MJG)


Submitted:   June 20, 1996                  Decided:   July 2, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory M. Wilson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Philip Melton Andrews,
KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on January 4, 1996; Appellant's notice of

appeal was filed on March 14, 1996. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. We therefore

grant Appellees' motion to dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2